       Case: 1:18-cv-08545 Document #: 57 Filed: 10/30/19 Page 1 of 2 PageID #:384




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

Flip Clip Technology, LLC                         )
                                                  )
v.                                                )         Case No. 18-cv-8545
                                                  )
THE PARTNERSHIPS and                              )         Judge: Hon. Andrea R. Wood
UNINCORPORATED ASSOCIATIONS                       )
IDENTIFIED ON SCHEDULE “A,”                       )         Magistrate: Hon. Susan E. Cox
                                                  )
                                                  )
                                                  )


                                 SATISFACTION OF JUDGEMENT

           Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

    Doe Store Name                               Store ID
     40 bettlife                                 567bb0bb36aa8528faa38360

     42    bftbeauty                             59240444f12c6430d1c39cd6

     143   lailen                                598da2f690a0f15d0122b83d

     151   llegaiyy                              5a031e9c9aee09542077d074

     159   maleibss                              58b26461373409504d3d4c89

     199   resonal                               58d25a160490dc52e34022e7

     241   tingshen                              58ff26fc42fc6a113afae083

     93 freeinsight                              5735d71db69ab55b1dcbe9bf

     211   shanghaiyidainternettechnologycoltd   5677a0cc57490326aac768ce

     284   yideahongkonggroupcolimited           5460b3261280fa4126627599
s

dismisses them from the suit without prejudice.

Dated this 30th Day of October 2019.              Respectfully submitted,


                                                  By:         s/David Gulbransen/
                                                            David Gulbransen
                                                            Attorney of Record
                                                            Counsel for Plaintiff
Case: 1:18-cv-08545 Document #: 57 Filed: 10/30/19 Page 2 of 2 PageID #:384




                                        David Gulbransen (#6296646)
                                        Law Office of David Gulbransen
                                        805 Lake Street, Suite 172
                                        Oak Park, IL 60302
                                        (312) 361-0825 p.
                                        (312) 873-4377 f.
                                        david@gulbransenlaw.com




                                    2
